DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, the claim calls for “feeding the extracted facial features into a to produce a machine learning trained model to generate a classifier”. It is unclear what the “a” is. For the purpose of the examination, the examiner interprets the claim limitation as “feeding the extracted facial feature to produce a machine learning model to generate a classifier”. The applicant is advised to clarify the claim language during amendment.
Claims 2-4 are rejected as being dependent upon claim 1.
Claim 5 is rejected for the similar reason as of claim 1.
Claim 6 is rejected for the similar reason as of claim 1.
Claims 7-8 are rejected as being dependent upon claim 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al (“Feng” hereinafter, CN 110674773A, a copy of translation is attached herein).
As per claim 1, Feng discloses a method for generating a classifier to classify facial images for cognitive disorder in humans (Feng teaches a dementia recognition system. Feng in page 5: paragraph 2: the face image of a target object may be obtained through a mobile phone, which may be connected through a network as explained in page 10, paragraph 1. Also see step S110. Page 1: Background section: Feng implies the dementia recognition is suitable for people with older age, and the image capturing processing is done without any interaction. Feng in page 4, last paragraph: feature parameters in the face image are extracted. Feng teaches in page 5: paragraph 1: “whether the target object is a dementia patient is determined according to the recognition result of the feature parameters”. Page 5: the extracted feature parameters are input into a dementia recognition system, which is a machine-learning system “classifier”, and compare the feature parameters with known patients with dementia in different periods), comprising:
 receiving a labeled dataset including set of facial images, wherein each of the facial image is labeled depending on whether it represents a cognitive disorder condition (as explained above, for each facial feature parameter, a feature vector is computed, which is the claimed “labeled cognitive disorder condition”); extracting, from each facial image in the set of facial images, at least one learning facial feature indicative of a cognitive disorder (again, each feature vector is computed for an extracted facial feature parameter); and feeding the extracted facial features to produce a machine learning trained model to generate a classifier, wherein the classifier is generated and ready when the trained model includes enough facial features processed by the deep neural network (page 3: last paragraph: Feng teaches deep learning neural network as the claimed machine learning model and classifier).
As per claim 2, Feng discloses generating the classifier, wherein a classifier a generated per type of cognitive disorder (page 5: last two paragraphs. The model is trained with different type of dementia from different time period).
As per claim 3, Feng discloses wherein the cognitive disorder further includes illness including at least any one of: Parkinson and anxiety (page 4: paragraph 11: dementia model detects emotional inability, which includes anxiety).
As per claim 4, Feng discloses wherein the machine learning model is a deep neural network (page 3: last paragraph: Feng teaches deep learning neural network). 
As per claim 5, see explanation in claim 1. The examiner notes Feng’s system is a computer-like system, which inherently includes the claimed “non-transitory computer readable medium”
As per claim 6, see explanation in claim 1, the examiner notes Feng’s system is a computer system, which inherently includes a processor and a memory.
As per claim 7, see explanation in claim 2.
As per claim 8, see explanation in claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM Y LU/Primary Examiner, Art Unit 2667